Civilian pay; loss of wages after reduction in force; limitation of actions. — Plaintiff, after 23 years of satisfactory Government service, was separated in 1950 from his Government employment as the result of a reduction in force. In a later attempt to secure employment with the Corps of Engi*865neers in Germany, be was turned down and he later discovered that, despite the fact that his one efficiency rating which had been less than satisfactory had been raised on appeal, a former supervisor had advised the Corps of Engineers that plaintiff’s work was only fair. Eventually (in 1955 or 1956), plaintiff was re-employed by his old employing agency in a much lower grade. He sues to recover the wages lost and the expenses incurred as the result of the action of the supervisor which prevented him from obtaining employment. The case came before the court on a report by the trial commissioner and on the briefs and argument of counsel. Upon consideration thereof, the court, on June 30,1961, concluded that plaintiff’s claim was barred by the statute of limitations, 28 U.S.C. § 2501, and the petition, as amended, was dismissed.